Citation Nr: 1214886	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for generalized arthritis, claimed as a result of herbicide exposure or secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, including confirmed service in the Republic of Vietnam.  His service awards and decorations include the Combat Infantryman Badge.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

On his June 2007 substantive appeal, the Veteran requested a personal hearing.  A hearing before a Veterans Law Judge was scheduled for May 2011; however, the claims file indicates that the Veteran cancelled such hearing.  

In June 2010 and August 2011, the Board remanded the case for further development.  The case has since returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides.

2.  The Veteran's bilateral knee and right shoulder arthritis was initially manifested decades after service, and is not etiologically related to active service, to include exposure to herbicides, or to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Bilateral knee arthritis was not incurred in or aggravated by active military service; it is not presumed to have been incurred during service, and is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  Arthritis of the right shoulder was not incurred in or aggravated by active military service; it is not presumed to have been incurred during service, and is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in December 2006, June 2010, and August 2011.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a March 2012 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran has been medically evaluated in conjunction with his claim.  The examination reports collectively provide the information required to adjudicate this appeal, and are adequate; the Veteran does not contend otherwise.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

The Veteran's service treatment records do not show any complaints, treatment, and/or diagnoses pertinent to arthritis.  

According to a private emergency room report dated in December 1981, the Veteran accidentally lacerated his knee by the glass of a window; x-rays of the left knee were normal.  
  
In March 2003, the Veteran underwent a VA orthopedic examination in connection with an unrelated claim.  The Veteran reported a strange feeling in his left knee.  He did not describe any other weakness numbness or loss of function in his limbs.  Range of motion of the shoulders, elbows, wrists, hips, knees, and spine were within normal limits.  The examiner indicated that the Veteran did not appear to be suffering from his assessment any type of muscle problem at the time.  The examiner stated that the Veteran's strange feeling in his left knee appeared to be more of a skin-related phenomenon.  No diagnoses of arthritis were rendered.

According to a May 2004 VA primary care team note, the Veteran reported right knee pain toward the end of the day which appeared to be relieved by over the counter medication.  Assessment, in pertinent part, was osteoarthritis.  Similarly, a February 2006 VA note shows complaints of right knee pain and an assessment of arthritis.  

In March 2006, the Veteran filed a service connection claim for generalized arthritis.  

During a February 2007 VA psychiatric visit, the Veteran reported having pain in his knees.

In July 2010, the Veteran underwent a VA examination to determine the etiology of any currently diagnosed arthritis.  During the examination, the Veteran indicated that, over the past few years, he has had bilateral lower leg pain emanating from his thighs down to his ankles.  He also reported pain in his right shoulder and left wrist.  On examination, his shoulders were noted as bilaterally symmetrical.  He was able to demonstrate full range of shoulder motion and after three repetitions there was no reduction in joint excursion, weakness, pain, fatigability or loss of coordination.  The Veteran's left wrist has a prominence noted at the ulnar styloid.  Despite this the wrist has normal range of motion even after three repetitions.  Flexion of the knees was to 140 degrees, and extension was full.  Lachman sign and McMurray tests were negative, bilaterally.  There was no effusion.  Diagnosis, in pertinent part, was "bilateral knee pain relating to osteoarthritis, unrelated to service-connected herbicide exposure."  

The July 2010 examiner noted that the Veteran's history was carefully obtained and the claims file was reviewed.  The examiner stated that the Veteran has peripheral neuropathy, which can account for the bilateral leg condition but stated that the Veteran's right shoulder, left elbow, and bilateral knee complaints are unrelated to herbicide exposure.  The examiner indicated that the minimal degenerative changes seen in the Veteran's knees are out of proportion with the pain the Veteran is suffering and opined that it is more likely than not the Veteran's bilateral leg pain and dysfunction, including instability, is caused by polyneuropathy affecting the lower extremities.  The examiner noted further that the Veteran does not have a history of arthritis affecting the left wrist by radiograph, and tibial and fibula x-rays are normal.

Pursuant to the Board's August 2011 remand, the examiner of the July 2010 VA examination was asked to provide an addendum medical opinion clarifying any diagnoses of arthritis confirmed by x-ray evidence and their respective etiologies.  The examiner, in his August 2011 VA addendum medical opinion, stated that the Veteran's complaints of arthritis affecting the right shoulder, left wrist, bilateral knees, and any other joint are entirely and completely unrelated to diabetes mellitus or any service-connected ailment.  The examiner stated that not only are the specific areas of claimed joint pain unlikely related to a service-connected disability, they are known to be unrelated to each other.  The examiner concluded that the Veteran's areas of joint concern are entirely and unequivocally unrelated to diabetes mellitus or herbicide exposure.  

X-rays taken in September 2011 showed evidence of mild to moderate degenerative changes of both knees; minimal degenerative changes at the acromioclavicular joint of the right shoulder; and evidence of a tiny cyst in the distal radius; otherwise the x-rays of the left wrist were normal.  

III.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange. A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne, Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia ("CLL"), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Presumptive service connection for these disorders as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A recent amendment to this regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents. See 75 Fed. Reg. 53202 (August 31, 2010).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 -03 (2010).

The  Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

IV.  Analysis

The Veteran seeks service connection for generalized arthritis.  He maintains that he has generalized arthritis of several joints, specifically, the right shoulder, left wrist and both knees, secondary to herbicide exposure during active service in Vietnam, or, alternatively, secondary to his service-connected diabetes mellitus, type II.

There is evidence of a current disability.  While the July 2010 VA examiner indicated that there was no evidence of arthritis in the Veteran's right shoulder, x-rays taken September 2011 confirm evidence of minimal arthritis in that joint.  Moreover, September 2011 x-rays also show evidence of mild to moderate degenerative changes in both of the Veteran's knees.  Thus, there is competent medical evidence of arthritis in both knees and the right shoulder.  However, despite the Veteran's assertions, there is no x-ray evidence of arthritis in his left wrist.  See September 2011 x-rays of the left wrist.  Parenthetically, to the extent that the Veteran is claiming service connection for a tiny cyst on his left wrist as shown on x-rays and such condition amounts to a disability for VA purposes, there is no evidence of a left wrist cyst in service and no evidence of a nexus between a left wrist cyst and any incident during service.  

As noted, the Veteran has confirmed service in Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed during such service to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).   Notably however, arthritis of the knees and/or right shoulder is not listed among the diseases which are afforded the presumption of service connection as due to exposure to herbicides under 38 C.F.R. § 3.307.   

In any event, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

In this case, the Veteran does not assert nor does the evidence show complaints, treatment, and/or diagnoses of arthritis during service.  The first indication in the record of knee complaints is shown in 1981, at which time, private medical evidence showed that the Veteran accidentally cut his left knee at home.  X-rays of the knee at that time were normal.  The record reflects that the Veteran next reported knee problems during a VA examination conducted in March 2003 in connection with an unrelated claim.  However, range of knee motion was within normal limits and no knee diagnosis was rendered.  VA treatment notes beginning in 2004 show diagnoses of osteoarthritis of the knees.  Nonetheless, arthritis of the knees was not confirmed by x-rays until 2008 (see August 2011 addendum), more than three decades after service discharge.  And, while the Veteran reported right shoulder pain when he filed his service connection claim in 2006, as indicated, arthritis of the right shoulder was not confirmed by x-rays until September 2011.  Accordingly, there is no evidence of arthritis of the knees and/or right shoulder during service, and no evidence of such arthritis within the first post-service year.  

Moreover, there is no evidence of a medical nexus between the Veteran's currently diagnosed arthritis of the knees/ right shoulder and service, or his service-connected diabetes mellitus, type II.  

Indeed, the VA examiner, in his August 2011 medical addendum opinion, stated that the Veteran's complaints of arthritis affecting the bilateral knees and right shoulder are "entirely and unequivocally" unrelated to herbicide exposure, or to his diabetes mellitus.  In fact, the examiner determined that the Veteran's knee pain and dysfunction are caused by his neuropathy of the lower extremities, a condition for which service connection is already in effect.  The examiner further opined that the Veteran's complaints of arthritis in the claimed areas are not related to each other, thereby ruling out any diagnosis of a generalized arthritis affecting several joints.  

The Board is cognizant that when the VA examiner provided his August 2011 addendum medical opinion, the record did not yet contain x-ray evidence of arthritis in the right shoulder (which, as noted, was not confirmed until September 2011).  In any event, the examiner, in his August 2011 addendum opinion, clearly stated that that arthritis in the right shoulder (or left wrist), present or not, would under "no circumstances" be related to his diabetes mellitus, or any other service-connected disability.  

Thus, with the exception of the July 2010 VA opinion and the August 2011 addendum indicating the absence of arthritis in the right shoulder, these opinions are otherwise factually accurate.  The opinions are also fully articulated and contain sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner conducted a review of the entire claims file, included a synopsis of the Veteran's medical history, and examined the Veteran.  

The Board has considered the Veteran's lay assertion that he has generalized arthritis that is related to his in-service Agent Orange exposure, or alternatively to his service-connected diabetes mellitus, type II.  Certainly, he is competent to report observed symptoms, such as joint pain, and his lay statements in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his arthritis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is particularly true given that arthritis is not a disease process capable of lay observation, and that pain and swelling in a joint clearly can be indicative of diseases other than arthritis, or with no underlying pathology at all.

The Veteran, in this case, has not submitted a medical opinion to contradict the findings of the VA examiner.  The only evidence in support of the Veteran's claim is his lay statements.  In Buchanan v. Nicholson, 415 F.3d 1331, 1337 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Indeed, "'competent lay evidence can be sufficient in and of itself'" to support a finding of service connection.  See Jandreau v. Nicholson, 492 F.3d at 1376 (quoting Buchanan, 451 F.3d at 1355 ).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Id. at 1377.  Nevertheless, even where competent lay testimony is offered, it is ultimately the Board's responsibility to evaluate the probative value of all evidence of record, lay or otherwise.  See Caluza, 7 Vet. App. at 506 (holding that the Board "must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence").  The Board is entitled to "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Buchanan, 451 F.3d at 1337.

Accordingly, in light of the July 2010 VA medical opinion and its August 2011 addendum opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current arthritis in his knees and right shoulder are etiologically related to service, to include exposure to herbicides, or to service-connected diabetes mellitus, type II.

For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 













(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for bilateral knee arthritis, claimed as a result of herbicide exposure or secondary to service-connected diabetes mellitus, type II, is denied. 

Entitlement to service connection for arthritis of the right shoulder, claimed as a result of herbicide exposure or secondary to service-connected diabetes mellitus, type II, is denied. 





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


